Citation Nr: 0707777	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease with 
Schatzki's ring and hiatal hernia with stricture.

2.  Entitlement to service connection for residuals of 
pneumonia of the left lung.

3.  Entitlement to service connection for sinusitis with 
headaches.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served for more than twenty years on active duty 
from March 1980 to July 2003.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in January 
and May 2004 that, in part, granted service connection for 
gastroesophageal reflux disease with Schatzki's ring and 
hiatal hernia with stricture evaluated as 10 percent 
disabling effective August 2003; and denied service 
connection for residuals of pneumonia of the left lung, and 
for sinusitis with headaches.  The veteran timely appealed.

In January and May 2004, the RO also granted service 
connection and assigned initial zero percent (noncompensable) 
evaluations for disabilities of each knee and each ankle, 
effective August 2003.  The veteran filed an appeal for 
higher initial ratings.  In April 2006, the RO increased the 
initial disability ratings to 10 percent for disabilities of 
each knee and each ankle, also effective August 2003.  The 
record reflects, in this regard, that the veteran has 
expressed his satisfaction with each of the assigned initial 
10 percent ratings, and effectively withdrew his substantive 
appeal of each of these claims in writing in November 2006.  
See 38 C.F.R. § 20.204 (2006).  Hence, the issues of higher 
initial disability ratings for disabilities of each knee and 
each ankle are no longer in appellate status.  

The issues of service connection for sinusitis with headaches 
and for residuals of pneumonia of the left lung are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from August 1, 2003, to May 5, 2005, the 
veteran's gastroesophageal reflux disease with Schatzki's 
ring and hiatal hernia with stricture has been manifested 
primarily by recurrent dysphagia, heartburn and reflux, 
accompanied by neck and shoulder tenderness; symptoms 
productive of considerable impairment of health have not been 
demonstrated.

2.  For the period from May 6, 2005, the veteran's 
gastroesophageal reflux disease with Schatzki's ring and 
hiatal hernia with stricture has been manifested primarily by 
severe acid reflux and duodenitis, accompanied by neck and 
shoulder tenderness that is productive of considerable 
impairment of health; material weight loss, hematemesis, 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health have not been 
demonstrated.


CONCLUSIONS OF LAW

1.  For the period from August 1, 2003, to May 5, 2005, the 
criteria for an initial  disability rating in excess of 10 
percent for gastroesophageal reflux disease with Schatzki's 
ring and hiatal hernia with stricture have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.114, Diagnostic Code 7346 (2006).

2.  For the period from May 6, 2005, the criteria for a 
disability rating of 30 percent for gastroesophageal reflux 
disease with Schatzki's ring and hiatal hernia with stricture 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2003 and January 2005 letters, and the 
April 2006 supplemental statement of the case (SSOC), the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2006 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).




II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the service-connected gastroesophageal 
reflux disease with Schatzki's ring and hiatal hernia with 
stricture under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 
initially 10 percent disabling.

A 10 percent evaluation is warranted for esophageal reflux 
with two or more of the symptoms required for a 30 percent 
evaluation, but of less severity than is required for the 30 
percent evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal, arm or 
shoulder pain-all of which are productive of considerable 
impairment of health.  A 60 percent evaluation is in order 
for symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

Records show that the veteran underwent 
esophagogastroduedenoscopy with hydrostatic balloon 
dilatation in March 2001 and in April 2003, due to recurrent 
dysphagia.

The report of a May 2004 VA examination includes the 
veteran's complaints of heartburn and reflux.  Examination 
revealed that the veteran had no significant weight change in 
the past year, and had a good state of nutrition.  There was 
a tenderness to the muscles down the right side of the neck 
and across the upper back.  The examiner diagnosed 
gastroesophageal reflux disease with Schatzki's ring and 
hiatal hernia with stricture.

On May 6, 2005, the veteran reported experiencing severe acid 
reflux, and that he took multiple medications.  Records 
reflect that the veteran had gastroesophageal reflux disease 
with worsening symptoms, despite increased medications.

Further testing in November 2005 revealed severe duodenitis 
in the duodenal bulb, sliding hiatal hernia with mild 
gastroesophageal reflux disease, and no atypia on biopsy.

The report of a December 2005 VA examination includes the 
veteran's complaints of meat and starches becoming stuck in 
the lower part of his esophagus on two or three occasions 
monthly, lasting 15 to 20 minutes.   He also had reflux of 
liquid into his mouth and burning in his chest on two or 
three occasions monthly, lasting four to five hours after 
lying down.  The veteran denied any history of hematemesis, 
hemoptysis, hematochezia, or melena.  The examiner diagnosed 
mild gastroesophageal reflux disease, status-post dilatation 
of Schatzki's ring; mild hiatal hernia; and severe duodenal 
bulb duodenitis, medical therapy, and minimal residual at 
this time.

In this case, the evidence does not reflect considerable 
impairment of health due to symptoms of reflux disease and 
documented hiatal hernia prior to May 6, 2005, even though 
the veteran had undergone two medical procedures due to 
recurrent dysphagia.  No increased severity of symptoms is 
demonstrated.

For the period from May 6, 2005, his symptoms have included 
severe gastritis with reflux, as well as severe duodenitis.

Given the earlier findings of muscle tenderness on the right 
side of the neck and across the upper back, which has not 
been attributed to any particular disability, and more recent 
findings of severe acid reflux and duodenitis, the Board 
finds that the evidence, for the period from May 6, 2005, 
more nearly approximates the criteria for a 30 percent 
disability rating under Diagnostic Code 7346.  38 C.F.R. 
§ 4.7, 4.21.  His symptoms have been productive of 
considerable impairment of health.

The evidence does not reflect material weight loss, 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health that 
would warrant a disability rating in excess of 30 percent at 
any time under Diagnostic Code 7346.

There is no showing that the veteran's service-connected 
gastroesophageal reflux disease with Schatzki's ring and 
hiatal hernia with stricture has resulted in so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any economic impact 
from the disability, and there is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's gastroesophageal 
reflux disease with Schatzki's ring and hiatal hernia with 
stricture, and that the preponderance of the evidence is in 
favor of the currently assigned, initial 10 percent, but no 
higher, evaluation for the period from August 1, 2003, to 
May 5, 2005; and a 30 percent, but no higher, evaluation for 
the period from May 6, 2005.


ORDER

An initial disability evaluation in excess of 10 percent for 
the veteran's gastroesophageal reflux disease with Schatzki's 
ring and hiatal hernia with stricture, for the period from 
August 1, 2003, to May 5, 2005, is denied.

A disability evaluation of 30 percent for the veteran's 
gastroesophageal reflux disease with Schatzki's ring and 
hiatal hernia with stricture, for the period from May 6, 
2006, is granted.




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Sinusitis with Headaches 

The veteran contends that service connection for sinusitis 
with headaches is warranted on the basis that he was treated 
for sinusitis during service, and that he continues to have 
sinusitis with headaches.

Medical records document allergic rhinitis in 2005, and a 
diagnosis of frontal headaches secondary to sinusitis in 
2004.  Service medical records show treatment for sinusitis 
in 1994 and in 2003.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current sinusitis with headaches that either had its onset 
during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Residuals of Pneumonia of the Left Lung 

Regarding the veteran's claim for service connection for 
residuals of pneumonia of the left lung, records show 
treatment for pneumonia of the left upper lobe in service in 
1993.  Service medical records include a diagnosis of 
pneumonia resolving with residual reactive airway disease 
secondary to infection.

While a May 2004 examiner noted a normal chest X-ray and 
found no documented residuals at the time, and pulmonary 
function testing showed a normal spirometry, the report of 
the May 2004 examination includes a current diagnosis of 
acute pneumonia.  The veteran also reported an occasional 
respiratory problem.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current residuals of pneumonia of the left lung, to include 
reactive airway disease, that either had its onset during 
service or is related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, each of these matters is REMANDED for the 
following actions:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
sinusitis with headaches since July 2005, 
and for residuals of pneumonia of the 
left lung since June 2004.  After 
securing the necessary release(s), obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of sinusitis and headaches; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability either 
had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
episodes of acute sinusitis in 1994 and 
2003.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.  Afford the veteran a VA examination 
to identify any current residuals of 
pneumonia of the left lung, and all 
current disability underlying the 
veteran's current complaints of 
respiratory problems; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such residuals or disability either had 
their onset in service, or are the result 
of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
pneumonia of the left upper lobe and 
residual reactive airway disease in 1993. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claims.

5.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a SSOC, before 
returning the claims on appeal to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


